ORDER
This matter came before the Supreme Court for oral argument on July 29, 1994, pursuant to a question certified by the Chief Judge of the Family Court pursuant to Rule 72 of the Rules of Procedure for Domestic Relations.
The question is:
Whether the Family Court has the power to initiate criminal contempt proceedings for a repeated refusal by the respondent to follow an order of the court?
*489This Court would point out that the General Laws of Rhode Island Section 8-6-1 provides:
“Judgments, decrees, and orders — Writs and process — Punishment of contempt.— The supreme and superior courts shall have power to enter such judgments, decrees, and orders, and to frame and issue such citations, executions and other writs and processes, as may be necessary or proper to carry into full effect all the powers and jurisdiction which are or shall be conferred upon them respectively by the constitution or by law. They shall have power to punish, by fine or imprisonment, or both, all contempts of their authority.”
and also Section 8-10-38 provides in part:
“Like powers are hereby conferred upon the family court as are conferred upon the superior court by the provisions of § 8-6-1, entitled General powers of supreme and superior courts * *
Without any reference to the issues raised in the captioned case, this court is of the opinion that these statutes confer on the Superior Court and Family Court broad powers to initiate contempt proceedings against any individual, juvenile or adult, who acts in defiance of a lawful order of those courts.
For these reasons the certified question is answered in the affirmative.
Entered as an Order of this Court this 2nd day of August 1994.